Citation Nr: 0402674	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  95-24 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for rheumatic 
heart disease with mitral valve replacement, currently 
evaluated as 60 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to February 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  In May 1994, the RO 
denied entitlement to an evaluation in excess of 30 percent 
for the veteran's service-connected rheumatic heart disease.  
The veteran subsequently perfected this appeal.

A RO hearing was held in August 1995.  A transcript of that 
hearing has been associated with the claims folder.

In April 1996, the RO issued a supplemental statement of the 
case (SSOC), which incorporated the TDIU issue as 
inextricably intertwined with the veteran's appeal for an 
increased evaluation for his rheumatic heart disease.  The 
veteran subsequently submitted a Form 9 and the RO accepted 
this as a substantive appeal.  Accordingly, the Board will 
consider entitlement to TDIU.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.  

2.  For the period prior to January 28, 1997, the veteran's 
service-connected rheumatic heart disease with mitral valve 
replacement was manifested by no more than x-ray evidence of 
slight cardiomegaly, essential hypertension controlled by 
medication, abnormal findings on electrocardiogram (EKG), the 
need for indefinite anticoagulation therapy, and the 
preclusion of more than light manual labor.  

3.  On echocardiogram dated May 19, 1999, the left ventricle 
ejection fraction was estimated at 25 to 30 percent.  

4.  Prior to May 19, 1999, the medical evidence does not 
indicate dyspnea on slight exertion, rales, pretibial pitting 
at end of day or other definite signs of beginning congestive 
failure, or that more than sedentary employment is precluded.  
For the period from January 12, 1998 to May 18, 1999, the 
medical evidence does not indicate chronic congestive heart 
failure, or workload of 3 METs or less, or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  

5.  For the period prior to May 19, 1999, the evidence of 
record does not indicate that the veteran's service-connected 
rheumatic heart disease with mitral valve replacement was 
unusual, required frequent hospitalization, or caused marked 
interference with employment beyond that contemplated in the 
schedular standards.  

6.  For the period prior to May 19, 1999, the veteran met the 
schedular requirements for TDIU; however, the evidence does 
not establish that he was precluded from all forms of 
substantially gainful employment.  For the period beginning 
May 19, 1999, the veteran's claim of entitlement to TDIU is 
moot.


CONCLUSIONS OF LAW

1. For the period prior to January 28, 1997, the criteria for 
a 60 percent evaluation, and no more, for rheumatic heart 
disease with mitral valve replacement, are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7000 
(1997); 38 C.F.R. §§ 3.321, 4.3 (2003).

2.  For the period from January 28, 1997 to May 18, 1999, the 
criteria for an evaluation in excess of 60 percent for 
rheumatic heart disease with mitral valve replacement are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7000 (1997); 38 C.F.R. §§ 3.321, 4.3, 4.104, 
Diagnostic Code 7000 (2003).

3.  For the period beginning May 19, 1999, the criteria for a 
100 percent evaluation for rheumatic heart disease with 
mitral valve replacement are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7000 (1997); 
38 C.F.R. §§ 4.3, 4.104, Diagnostic Code 7000 (2003).  

4.  For the period prior to May 19, 1999, the criteria for 
TDIU are not met, and for the period from May 19, 1999, the 
matter is not in controversy.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.16 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003). 

The June 1995 statement of the case (SOC), the April 1996 
SSOC, and the September 2003 SSOC, collectively notified the 
veteran of the laws and regulations pertinent to his claims, 
including the January 12, 1998 change in the rating criteria 
appropriate to the evaluation of his rheumatic heart disease.  
These documents also advised the veteran of the evidence of 
record and of the reasons and bases for denial.  

By letter dated in May 2003, the veteran was advised of the 
enactment of the VCAA and was notified of the information and 
evidence he was responsible for providing and of the evidence 
that VA would attempt to obtain.  The September 2003 SSOC 
specifically set forth the regulations pertaining to VA's 
duty to notify and to assist under the VCAA.  

The claims folder contains VA outpatient records identified 
by the veteran.  In keeping with the duty to assist, the 
veteran was provided VA examinations in January 1995, June 
1997, July 1999, February 2001, and November 2002.  

In August 1995, the veteran testified that he had applied for 
Social Security benefits.  These records were requested on 3 
occasions but not received.  In February 1997, the veteran 
reported that he had been denied Social Security benefits.  
In light of the largely favorable decision to grant the 
veteran an increased evaluation, the Board finds that further 
attempts to obtain these records are not required.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Increased Evaluation for Rheumatic Heart Disease 
With Mitral Valve Replacement

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2003); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

VA ascertained the severity of the veteran's rheumatic heart 
disease pursuant to Diagnostic Code 7000.  With regard to 
this diagnostic code, the Board notes that the regulations 
regarding cardiovascular disorders were revised effective 
January 12, 1998.  

Under the criteria in effect prior to January 12, 1998, 
rheumatic heart disease, as active disease and, with 
ascertainable cardiac manifestation, for a period of 6 months 
warranted a 100 percent evaluation.  38 C.F.R. § 4.104, 
Diagnostic Code 7000 (1997).  Inactive rheumatic heart 
disease was evaluated as follows:  with identifiable valvular 
lesion, slight, if any dyspnea, the heart not enlarged; 
following established active rheumatic heart disease (10 
percent); from the termination of an established service 
episode of rheumatic fever, or its subsequent recurrence, 
with cardiac manifestations, during the episode or 
recurrence, for 3 years, or diastolic murmur with 
characteristic EKG manifestations or definitely enlarged 
heart (30 percent); the heart definitely enlarged; severe 
dyspnea on exertion, elevation of systolic blood pressure, or 
such arrhythmias as paroxysmal auricular fibrillation or 
flutter or paroxysmal tachycardia; more than light manual 
labor is precluded (60 percent); and definite enlargement of 
the heart confirmed by roentgenogram and clinically; dyspnea 
on slight exertion; rales, pretibial pitting at end of day or 
other definite signs of beginning congestive failure; more 
than sedentary employment is precluded (100 percent).  Id.  

Effective January 12, 1998, valvular heart disease (including 
rheumatic heart disease) during active infection with 
valvular heart damage and for three months following 
cessation of therapy for the active infection warrants a 100 
percent evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7000 
(2003).  Thereafter, with valvular heart disease (documented 
by findings on physical examination and either 
echocardiogram, Doppler echocardiogram, or cardiac 
catheterization) resulting in: workload of greater than 7 
METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or continuous 
medication required (10 percent); workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or evidence of cardiac 
hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or X-ray (30 percent); more than one episode 
of acute congestive heart failure in the past year, or; 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent (60 percent); and chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
(100 percent).  Id. 

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  Thus, the revised criteria under Diagnostic Code 
7000 are not applicable prior to January 12, 1998, the 
effective date of revision.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The veteran was originally granted service connection for 
rheumatic heart disease with mitral stenosis and mitral 
regurgitation, organic heart disease, in October 1987 and 
assigned a 60 percent evaluation effective February 14, 1987.  
The veteran underwent a mitral valve replacement in 1989.  In 
December 1990, the evaluation was increased to 100 percent 
effective February 14, 1987.  In November 1991, the 
evaluation was decreased to 30 percent effective February 1, 
1992.  The veteran disagreed with this decision and a SOC was 
issued.  The veteran, however, did not file a Form 9.

The veteran was admitted to the VA medical center (VAMC) in 
Nashville in January 1994 after informing the doctors that he 
had not taken medication for anticoagulation of a mitral 
valve prosthesis for the last 2 weeks.  On physical 
examination, the heart had regular rate and rhythm with a 
good sharp closing sound, but somewhat dull opening sound of 
the mitral valve prosthesis.  There was also a 2/6 diastolic 
decrescendo murmur.  Electrocardiogram (EKG) revealed normal 
sinus rhythm with rate of 80.  There was bi-atrial 
abnormality and early repolarization.  Echocardiogram showed 
no evidence of mitral valve dysfunction, but did show 
moderate to severe aortic insufficiency.  

In March 1994, the RO received the veteran's request for an 
increased evaluation for his heart disability.  The claim was 
denied and the veteran subsequently perfected this appeal.  

A September 1994 statement from Dr. S.L. indicates that the 
veteran has a mechanical heart valve and aortic insufficiency 
and that he should not be performing strenuous physical 
activities.  

The veteran underwent a VA examination in January 1995.  The 
veteran reported occasional sharp chest pain that does not 
have the characteristics of ischemic heart pain.  He is 
maintained on chronic anticoagulation because of the 
prosthetic mitral valve and also takes medication for mild 
hyptertension.

On physical examination, blood pressure was 130/80 supine and 
130/86 sitting.  The chest was clear to percussion and 
auscultation.  No diastolic murmur suggestive of aortic 
regurgitation was noted and the heart was not enlarged on 
examination.  EKG revealed an abnormal P wave axis compatible 
with an ectopic atrial rhythm.  There was also slight 
generalized ST segment elevation, thought to be early 
repolarization, a normal variant.  Chest x-ray indicated 
slight cardiomegaly.  Echocardiogram showed a normally 
functioning mitral valve prosthesis.  The left ventricular 
function was slightly depressed with ejection fraction 
estimated at 40 percent.  There was moderate aortic 
regurgitation noted on the Doppler study.

Diagnoses were 1) rheumatic heart disease, mitral 
regurgitation, and mitral stenosis requiring mitral valve 
replacement (1989); 2) essential hypertension controlled by 
medication; and 3) New York Heart Association functional 
class II.

The veteran was admitted to VAMC Nashville in July 1995 for 
complaints of abdominal pain and discharge diagnosis was 
abdominal pain of uncertain etiology.  An addendum to the 
discharge summary indicates that the veteran has chronic mild 
hemolysis secondary to his mitral valve, confirmed by 
elevated total bilirubin and low haeptoglobin and elevated 
LDH.

Echocardiogram dated January 28, 1997 revealed an estimated 
left ventricle ejection fraction of 50 to 55 percent.  Aortic 
valve leaflets were calcified and there was severe aortic 
regurgitation.  The left and right atriums were enlarged.  

The veteran underwent a VA examination in June 1997.  The 
veteran reported a history of hypertension and mitral valve 
replacement in 1989.  He has done fairly well since surgery 
and has had no admissions for heart failure.  Since his last 
compensation and pension examination, he has reported 
worsening shortness of breath on exertion, chronic fatigue 
and malaise and occasional dizziness.  His legs have been 
swelling on and off since surgery.  He is able to walk at a 
leisurely pace approximately half a mile before onset of 
chest pain.  He has had episodes of atrial fibrillation in 
the past.  He takes blood pressure medication and Coumadin.  
He works as a stockman in the evening.  He smokes cigarettes.  

On physical examination, blood pressure was 138/82, supine.  
Heart rate was 76 and regular.  Cardiovascular examination 
revealed regular rate and rhythm.  A I/VI systolic ejection 
murmur was heard.  The click of the prosthetic valve was 
audible.  The examiner noted that the January 1997 
echocardiogram reported an estimated ejection fraction of 55 
percent with significant enlargement of the atria.  

Impression included rheumatic heart disease, status post 
mitral valve replacement with St. Jude in 1989; chronic 
Coumadin anti-coagulation for prosthetic heart valve; 
essential hypertension controlled on medications; and New 
York Heart Association function, Class 2.  

Echocardiogram dated July 22, 1997 reported an estimated left 
ventricle ejection fraction of 50 percent, mild mitral 
stenosis and at least moderate aortic regurgitation.  
Echocardiogram dated October 14, 1998 revealed an estimated 
left ventricle ejection fraction of 45-50 percent.  There was 
evidence of mild mitral stenosis and severe aortic 
regurgitation.  Echocardiogram dated May 19, 1999 revealed an 
estimated left ventricle ejection fraction of 25-30 percent.  
There was moderate to severe global hypokinesis.  There was 
also moderate to severe aortic regurgitation and hypertension 
may be playing a significant role.  The left atrium was 
enlarged.

A June 1999 statement from Dr. J.H. at VAMC Atlanta indicates 
that the veteran continues to suffer from multiple problems 
including aortic regurgitation, heart failure, hypertension, 
recurrent atrial fibrillation and the need for indefinite 
anticoagulation.  According to Dr. J.H, the veteran's ability 
to work has been severely impacted by his heart disease in 
the last few months and he should perform only sedentary work 
and should at all times avoid strenuous activity.  Dr. J.H 
further stated that if the veteran cannot find work to 
accommodate his needs, he should be considered, for purposes 
of employment, as 100 percent disabled.  

The veteran underwent an examination for VA purposes in July 
1999.  The veteran reported occasional chest pain but no 
shortness of breath.  He indicated that his condition limits 
his ability to perform normal daily activities because of 
severe fatigue.  The veteran reported employment as a 
stockman and caregiver.

On physical examination, his blood pressure was 108/76 on the 
left side, 105/70 standing on the left side, and 108/72 on 
the right side lying down.  Cardiac rhythm and heart sounds 
were normal.  Extremities showed no pedal edema or cyanosis.  
METs were estimated between 3 and 4.  The veteran can do 
light yard work, light general housework and stocking of 
items.  The veteran can walk 3 to 4 miles per hour for about 
1 mile in 20 minutes and can participate in noncompetitive 
sports.  

Echocardiogram showed an ejection fraction of 52 percent, 
which is within normal limits.  There was mild global 
hypokinesis, particularly of the spetum; left ventricular 
dysfunction; prosthetic mitral valve with thickening of the 
annulus; moderate mitral stenosis; left ventricular 
hypertrophy; and left atrial enlargement.  Color Doppler 
demonstrated moderate aortic and trace mitral and tricuspid 
insufficiencies.  

Diagnoses were 1) established diagnosis of rheumatic heart 
disease with mitral valve replacement with a residual of 
mitral valve stenosis; and 2) systemic arterial hypertension, 
on treatment, and in control at this time.

The veteran underwent another examination for VA purposes in 
February 2001.  He reported his main problems as fatigue, 
irregular heartbeat and high blood pressure.  He is able to 
perform most activities of normal daily living, except he has 
occasional shortness of breath with walking and easy fatigue.  
He is employed for the last 3 years as a caregiver in a group 
home.  He is not able to perform optimally because of his 
heart disability.  

On physical examination, blood pressure was reported as 
148/106, 146/91, and 142/99.  Heart examination revealed the 
characteristic click of the mechanical valve.  He had 
irregular heart sounds and a murmur.  According to the New 
York Heart Association scale, the veteran has a limitation of 
activities because of dyspnea.  There was no edema in the 
lower extremities.

EKG showed atrial flutter, ventricular premature complex, and 
non-specific T abnormality.  Chest x-ray showed previous 
cardiac valve replacement.  Echocardiogram showed ejection 
fraction of 61 percent, marginally hyperkinetic left 
ventricle, prominent left ventricle and left atrial 
enlargement.  Pulmonary function testing appeared normal.  
Color Doppler demonstrated mild aortic valvular 
insufficiency, trace mitral and tricuspid insufficiency.  

Diagnosis was "[e]stablished diagnosis of rheumatic heart 
disease, status post cardiac valve (mitral) replacement with 
complications of: mild aortic, trace mitral, trace tricuspid 
valvular insufficiencies, chronic atrial fibrillation, and 
recurrent shortness of breath."  The examiner further 
commented that the veteran is rated a Class III to IV 
according to the New York Heart Association rating 
classification.  METs were estimated at 1.5-2.0.  

The veteran most recently underwent an examination for VA 
purposes in November 2002.  He reported 4 episodes of angina 
chest pain a week since 1986, one episode of shortness of 
breath a week since 1987, and constant fatigue since 1987.  
He further reported that he suffers from periodical 
congestive heart failure, with 2 attacks in the past year, 
each time lasting for 1 week.  The veteran is currently 
employed full-time as a clinical person.

Physical examination revealed slow and irregular heart beats 
with 2/6 systolic ejection murmur at the left sternal border.  
There was no evidence of congestive heart failure, 
cardiomegaly, or cor pulmonale.  Chest x-ray showed evidence 
of mediastinal surgery and valvular prosthesis, but was 
otherwise within normal limits.  Echocardiogram showed mild 
concentric left ventricular hypertrophy; moderate left atrial 
enlargement; mildly dilated aortic root; mitral valve 
valvuloplasty with mechanical valve; mitral regurgitation; 
mitral stenosis with mitral valve annulus of 76.4mm; trace 
pericardial effusion; mild tricuspid regurgitation; and 
ejection fraction of 46 percent.  

The examiner stated the following:

Regarding the effects of these conditions 
on the veteran's occupation and activity: 
this veteran who has been diagnosed with 
rheumatic heart disease has undergone a 
valvuloplasty of the mitral valve.  He 
has a valvular prosthesis.  There are 
multiple valve involvements due to this 
disease process.  Some degree of chest 
discomfort with shortness of breath is 
expected.  The veteran will also require 
prophylaxis for endocarditis while going 
through any invasive procedure.  His 
ejection fraction on today's evaluation 
is 46%.  By New York Heart Association 
criteria he is class II with slight 
limitations secondary to heart disease.  
Some degree of fatigue and generalized 
weakness is expected secondary to 
decrease in the ejection fraction and 
rheumatic heart disease.  He currently 
works full-time in a group home with 
mentally challenged patients.  

VA clinical records indicate that the veteran is routinely 
seen in the anticoagulation clinic in order to maintain a 
therapeutic level of anticoagulants.  

In August 2003, the veteran's evaluation was increased to 60 
percent effective January 28, 1997.  In September 2003, the 
veteran indicated that he was not satisfied with the RO's 
decision and wanted his appeal sent to the Board.  Because 
the increase was not granted back to the date of claim, the 
RO essentially granted a "staged" rating.  Consequently, 
the Board must consider whether the veteran is entitled to an 
evaluation in excess of 30 percent prior to January 28, 1997 
and whether the veteran is entitled to an evaluation in 
excess of 60 percent for the period beginning January 28, 
1997.  

Entitlement to an evaluation in excess of 30 percent for the 
period prior to January 28, 1997

At the outset of this discussion, the Board notes that only 
the former rating criteria are for application during this 
portion of the appeal period.  

In considering the former requirements for a 60 percent 
evaluation, the veteran does not clearly meet the stated 
criteria.  However, there is x-ray evidence of slight 
cardiomegaly, essential hypertension controlled by 
medication, abnormal findings on EKG, and the need for 
indefinite anticoagulation.  Further, the September 1994 
medical statement that the veteran should not be performing 
strenuous physical activities essentially suggests that more 
than light manual labor is precluded.  Accordingly, resolving 
reasonable doubt in the veteran's favor, his disability 
picture prior to January 28, 1997 more nearly approximates 
the criteria for a 60 percent evaluation.  

Entitlement to an evaluation in excess of 60 percent

The claims folder contains a May 19, 1999 echocardiogram 
report, which estimates the veteran's left ventricle ejection 
fraction at 25-30 percent.  Under the new criteria, this 
finding warrants a 100 percent evaluation.  The Board 
acknowledges that the veteran's ejection fractions vary and 
that he has not consistently met the requirements for a 100 
percent evaluation since May 1999.  Notwithstanding, 
subsequent evidence indicates the veteran suffers from aortic 
regurgitation, heart failure, hypertension, recurrent atrial 
fibrillation, the need for indefinite anticoagulation, and 
that he should perform only sedentary work.  Further, his 
METs were estimated at 1.5-2.0 on examination in February 
2001.  

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the criteria for a 100 percent evaluation are 
satisfied as of May 19, 1999.  The determination of whether 
the criteria for an evaluation in excess of 60 percent are 
met prior to that date is somewhat complicated by the January 
1998 rating code change.  As discussed, only the former 
criteria are for application prior to the effective date of 
the change.  Beginning January 12, 1998, however, both the 
former and the revised criteria are for consideration.

On review, the evidence prior to May 19, 1999 does not 
include roentgenogram and clinical confirmation of definite 
heart enlargement.  There was no objective evidence of 
dyspnea on slight exertion, definite signs of beginning heart 
failure on examination, or that more than sedentary 
employment was precluded.  The New York Heart Association 
functional class was estimated at 2 and the veteran was 
apparently working on a full time basis.  Echocardiogram in 
October 1998 indicated an ejection fraction of 45-50 percent.  
Therefore, an evaluation in excess of 60 percent is not 
warranted prior to May 19, 1999.  The record does not show 
that the veteran's disability was unusual, required frequent 
hospitalization, or caused marked interference with 
employment prior to this date.  Consequently, the Board finds 
no basis for further action with regard to an extraschedular 
evaluation.  See VAOPGCPREC 6-96 (1996).

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2003).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2003).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2003).  

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).  
The question in a TDIU case is whether the veteran is capable 
of performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

A formal claim of entitlement to TDIU was received in August 
1995.  As a total schedular rating is being assigned from May 
19, 1999, the Board concludes that the veteran's claim for 
TDIU is moot from that point.

The Board acknowledges that the schedular requirements for 
TDIU were met prior to May 19, 1999.  Notwithstanding, a 
grant of TDIU also requires that the veteran's service-
connected disabilities preclude substantially gainful 
employment.  

The Board has reviewed the evidence of record prior to May 
19, 1999.  The veteran testified that he quit his job as a 
custodian in April 1994 because he thought he was going to 
have to have an aortic valve replacement.  There is clearly 
evidence that the veteran's heart disability imposed some 
physical limitations and that he was to avoid strenuous 
activity; however, there is no indication that he was 
precluded from all forms of substantially gainful employment 
due to his service-connected heart disability.  On the 
contrary, the evidence suggests the veteran was able to 
obtain and maintain employment as a stockman and caregiver 
and the record contains no indication that such employment 
was marginal.  Consequently, entitlement to TDIU for the 
period prior to May 19, 1999, is not warranted.  The 
reasonable doubt doctrine is not for application as the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

For the period prior to January 28, 1997, a 60 percent 
evaluation for rheumatic heart disease with mitral valve 
replacement is granted, subject to the laws and regulations 
governing the award of monetary benefits.

For the period from January 28, 1997 to May 18, 1999, an 
evaluation in excess of 60 percent for rheumatic heart 
disease with mitral valve replacement is denied.  

For the period beginning May 19, 1999, a 100 percent 
evaluation for rheumatic heart disease with mitral valve 
replacement is granted, subject to the laws and regulations 
governing the award of monetary benefits.

For the period prior to May 19, 1999, entitlement to TDIU is 
denied.  For the period beginning May 19, 1999, the veteran's 
claim of entitlement to TDIU is dismissed.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



